UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6269


KAIMEL GLENN,

                Plaintiff - Appellant,

          v.

OFFICER FRAZENBAKER, CO II; OFFICER DAVIE, CO II; OFFICER
MCVAY, CO II,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cv-03098-WDQ)


Submitted:   May 26, 2011                  Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kaimel Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kaimel   Glenn   seeks   to     appeal    the   district    court’s

order    administratively    closing       his   42   U.S.C.   § 1983    (2006)

action.    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on October 14, 2010.     The notice of appeal was filed on or about

January 27, 2011. ∗    Because Glenn failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    DISMISSED


     ∗
       We have given Glenn the benefit of prison mailroom rule.
See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                       2